Citation Nr: 0013981	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-08 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to an increased disability rating for 
epilepsy, with headaches, currently rated as 20 percent 
disabling.

2.  Entitlement to an effective date prior to August 31, 
1994, for the grant of service connection for epilepsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to May 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for epilepsy, 
petite mal, with headaches.  The RO assigned a disability 
rating of 10 percent, effective August 31, 1994.  In a July 
1999 rating decision, the RO increased the rating for 
epilepsy with headaches to 20 percent.  The veteran has 
continued his appeal, and is seeking a rating higher than 20 
percent.

In an August 1998 statement, the veteran apparently raised a 
claim of clear and unmistakable error in the RO's June 1974 
rating decision, and a claim for a total disability rating 
for compensation purposes based on individual 
unemployability.  Neither of those claims has been 
adjudicated by the RO.  The Board refers both claims to the 
RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is reasonably shown that the veteran's seizures more 
closely resemble grand mal than petit mal seizures.

3.  It is reasonably shown that the veteran's has averaged at 
least one major seizure every three months in the last year.

4.  There is no record that the RO received a timely notice 
of disagreement with its June 1974 rating decision denying 
service connection for epilepsy.

5.  On August 31, 1994, the RO received the veteran's request 
to reopen his claim for service connection for epilepsy, 
along with evidence that the Board found to be new and 
material for purposes of reopening the claim.


CONCLUSIONS OF LAW

1.  The criteria for an 80 percent rating for epilepsy, with 
headaches, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.124a, 
Diagnostic Codes 8910, 8911 (1999).

2.  A June 1974 rating decision denying service connection 
for epilepsy is a final decision.  38 U.S.C.A. § 7105 (West 
1991).

3.  The criteria for an effective date earlier than August 
31, 1994, for the establishment of service connection for 
epilepsy have not been met.  38 U.S.C.A. § 5110(a) (West 
1991); 38 C.F.R. §§ 3.400(q)(ii) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

The veteran contends that a disability rating higher than 20 
percent is warranted for his epilepsy.  He asserts that his 
seizures have been mischaracterized, and are more consistent 
with grand mal than petit mal.  He contends that he has major 
seizures, and that the seizures occur sufficiently frequently 
as to warrant a higher rating.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The Court has established that when a claimant was awarded 
service connection for a disability, and the claimant 
subsequently appealed the RO's initial assignment of the 
rating for those disabilities, the claim is well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  The veteran appealed the rating initially assigned 
for his epilepsy, and the rating schedule provides for higher 
ratings for that disorder.  The Board finds that the 
veteran's claim for an increased rating is well grounded.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's increased 
rating claim have been properly developed, such that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. § 4.2 (1999).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (1999).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The rating schedule provides the following criteria for 
rating epilepsy:

Note (1): A major seizure is 
characterized by the generalized tonic-
clonic convulsion with unconsciousness.

Note (2): A minor seizure consists of a 
brief interruption in consciousness or 
conscious control associated with staring 
or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), 
or sudden jerking movements of the arms, 
trunk, or head (myoclonic type) or sudden 
loss of postural control (akinetic type).

General Rating Formula for Major and 
Minor Epileptic Seizures:

Averaging at least 1 major seizure per 
month over the last year  
...............................................
................. 100

Averaging at least 1 major seizure in 3 
months over the last year; or more than 
10 minor seizures weekly  ..... 80

Averaging at least 1 major seizure in 4 
months over the last year; or 9-10 minor 
seizures per week  ................ 60

At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly  
...................................................
................ 40

At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months  
........................... 20

A confirmed diagnosis of epilepsy with a 
history of seizures  ..................................................... 
10

38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911 (1999).

The veteran reports that he began to have seizures following 
a head injury sustained in a motor vehicle accident in 1972, 
during his service in Vietnam.  Medical records and 
statements from the veteran and his wife provide information 
regarding the characteristics and frequency of the veteran's 
seizures in recent years.

In a March 1995 statement, the veteran reported that he got 
headaches after a seizure, and that the headaches lasted two 
to four days.  Private hospital records reflect that the 
veteran was seen in the emergency room on June 22, 1997.  The 
veteran reported injury to his right shoulder, and stated 
that he may have had a seizure.  He reported that he had a 
history of seizures, and that he was not taking medications 
as prescribed.  Examination revealed tenderness and swelling 
of the right shoulder, with limitation of motion secondary to 
pain.  There was also tenderness of the right elbow.  There 
was no evidence of trauma to the head.  The treating 
physician diagnosed contusion of the shoulder and elbow, and 
seizure.  The physician prescribed Dilantin.

On VA examination in July 18, 1997, the veteran reported that 
his most recent seizure had been on June 22, 1997, and that 
his most recent witnessed seizure had been in February or 
March of 1997.  The veteran reported that his seizures began 
with an aura of twitching motions, and stuttering.  He 
reported that he would lose consciousness during seizures, 
and would not remember the seizure period afterwards.  He 
reported that multiple times he had sustained significant 
tongue trauma from the seizures.  He reported some history of 
urinary incontinence with seizures.  He reported that the 
seizures were followed by severe headaches, and soreness all 
over.  He reported that he had been told that he remained 
disoriented for up to an hour after the seizures.  The 
examining physician commented that the features that the 
veteran described were typical of complex partial seizures 
with secondary generalization.

In a November 1997 statement, the veteran's wife wrote that 
the veteran's seizures began with slurred speech, followed by 
jerking and loss of balance.  She wrote that the veteran 
would proceed to lose consciousness, and to have jerking of 
the entire body and chewing of his tongue.  She reported that 
his seizures lasted five to ten minutes, and that afterward 
he developed severe headaches, and took several minutes to 
get his bearings.  She reported that he would be unusually 
sore after a seizure, and would take at least two days to 
feel better.

In April 1998, George A. Evans, M.D., a private primary care 
physician, wrote that he had recently become the veteran's 
physician.  Dr. Evans wrote that the seizure symptoms that 
the veteran described were not characteristic of petit mal 
seizures, and that a neurological consultation would be 
appropriate to clarify the veteran's diagnosis.

In July 1998, the veteran was examined by Rao Nadella, M.D., 
a private neurologist.  The veteran reported that he had been 
on Dilantin, and had been experiencing seven to eight tonic 
clonic seizures per year, some of them nocturnal.  He 
reported that he had had three seizures that year, the most 
recent on May 30.  The veteran described the characteristics 
of his seizures.  Dr. Nadella's assessment was generalized 
tonic clonic seizures.  Outpatient treatment notes from 
September and October 1998 indicated that Dr. Nadella saw the 
veteran and adjusted his medication levels.  In August 1999, 
Dr. Nadella wrote that he had been following the veteran for 
his seizure disorder for eleven months.  Dr. Nadella wrote 
that the veteran had had a major seizure in November 1998, 
and mini seizures on different occasions since then.  Dr. 
Nadella noted that the veteran was on anti-epileptic 
medications when the seizures occurred.  Dr. Nadella 
indicated that the veteran was taking Dilantin, Neurontin, 
and Depakote daily.

In a July 1998 statement, the veteran's wife again described 
the veteran's seizures, similarly to her description in her 
November 1997 statement.  She wrote that the veteran had a 
major seizure on an average of once every three months, 
despite being on medication.  In an August 1998 statement, 
the veteran reported that he was having a major seizure every 
three months.  He stated that he was on medication for 
seizures.  He wrote that, when he was not on medication, he 
had had seizures ten to twelve times per year.  The veteran 
submitted copies of medical information from internet sites 
that described the characteristics of petit mal and grand mal 
seizures.

In August 1998, an employee assistance coordinator with the 
veteran's most recent employer reported that the company had 
released the veteran from his duties, and would not authorize 
him to return to work unless he could document being free of 
seizures for six months.  The official wrote that the veteran 
had not been able to go that long without a seizure, and had 
remained off work.  A VA social worker made a social and 
industrial survey of the veteran in October 1998.  At that 
time, the veteran reported that he had had seizures at least 
once per month in the past year.

On VA neurological examination in October 1998, the veteran 
reported that he had seizures approximately every three 
months, and that the seizures were followed by severe 
headaches that did not respond to over-the-counter 
medication.  He reported that between seizures he had 
intermittent headaches that were less severe, and that 
responded more to over-the-counter medication.  The examiner 
found that the convulsions that the veteran described were 
consistent with complex partial seizures with secondary 
generalization.

A January 1999 decision from the United States Social 
Security Administration (SSA) found that the veteran was 
unemployable and eligible for benefits from June 1997 
forward.  The SSA decision indicated that the veteran's 
treating physician had indicated that the veteran had chronic 
prostatitis and epididymitis with chronic testicular pain, 
chronic refractory anemia, and a seizure disorder.  The 
physician had indicated that in 1997 the veteran was 
averaging two seizures per month.

On VA neurological examination in May 1999, the veteran 
reported that he had lost his job in July 1997 due to his 
seizure disorder, and that he had not worked since.  The 
veteran reported that his most recent seizure had been less 
than a week prior to the present examination.  The examiner's 
report indicated both that, "Veteran had seizures off and on 
several times a year," and that, "He usually gets several 
episodes of seizures in a month."  The examiner reported 
that the veteran had generalized tonic clonic seizures, with 
no evidence of petit mal seizures at present.

The RO performed another social and industrial survey in July 
1999.  The veteran reported that he had lost his most recent 
job in 1997, because of his seizure disorder.  He reported 
that he applied for and eventually received Social Security 
disability benefits.  The social worker reported that, early 
in the interview, the veteran stated that he had been having 
approximately two seizures per month, and that, later in the 
interview, he reported that since February 1999 he had had 
approximately one seizure per month.

In January 2000, the veteran had a videoconference hearing, 
in which he and his wife gave testimony from the Montgomery 
RO, and the undersigned Board Member heard the testimony from 
the Board's offices in Washington, DC.  The veteran reported 
that his seizures occurred on average from one to two months 
apart.  He reported that in 1999 he had had seizures in 
January, April, July, and November.  He reported that he took 
Dilantin, Naproxen, and Depakote daily, and that his 
physician was trying to adjust his medications.  He reported 
that he was not supposed to drive, although he sometimes did 
drive short distances.  He reported that he had last worked 
in July 1997, and that he had left that job because of his 
seizures.  He reported that his employer told him that he 
could not resume work unless a physician indicated he had 
gone six months without a seizure.  He reported that he was 
receiving Social Security disability benefits.  He reported 
that he had received Social Security benefits mainly based on 
his seizures, although also in consideration of other 
disorders he had, including chronic prostatitis, and 
hepatitis C.  The veteran asserted that service physicians 
had incorrectly diagnosed his disorder as petit mal seizures.  
He stated that his symptoms had since been diagnosed as 
complex partial seizures.  The veteran's wife indicated that 
the frequency of the veteran's seizures varied from once 
every two months to twice per month.

Physicians have stated that the characteristics of the 
veteran's seizures, as described by the veteran and his wife, 
are consistent with tonic-clonic, and are not consistent with 
petit mal seizures.  The veteran's wife has reported that the 
veteran loses consciousness during his seizures.  The 
evidence indicates that the veteran's seizures are more 
consistent with grand mal seizures, and the Board finds that 
his seizures should be considered grand mal for purposes of 
evaluating his epilepsy.

The veteran and his wife have provided a number of recent 
statements as to how frequently the veteran's seizures occur.  
They have also mentioned the specific months and sometimes 
dates when seizures occurred.  The veteran has listed four 
occasions in 1999.  Overall, the evidence supports a finding 
that the veteran's seizures occur several times per year, and 
as often as every three months in the last year.  Based on 
that frequency of major seizures, an 80 percent rating for 
epilepsy is warranted under Diagnostic Code 8910.  There is 
not sufficiently consistent evidence reasonably supportive of 
a finding that the veteran has major seizures at least once 
per month, as would be required for a 100 percent rating.

In reaching this rating determination, the Board has 
considered whether staged ratings should be assigned.  The 
Board concluded that the disability has not significantly 
changed, and that a uniform evaluation is appropriate in this 
case.  Review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

Earlier Effective Date

The veteran is seeking an effective date earlier than August 
31, 1994, for the grant of service connection for his 
epilepsy.  The Board finds that the veteran's claim for an 
earlier effective date is plausible and a well grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  In 
addition, the Board is satisfied that all facts relevant to 
that claim have been properly developed, so that VA has 
satisfied its statutory obligation to assist the veteran in 
the development of that claim.

The veteran first submitted a claim for service connection 
and compensation for epilepsy in May 1974.  The RO denied 
service connection for epilepsy in a rating decision dated in 
June 1974.  A copy of a cover letter indicates that the RO 
issued that decision to the veteran on June 18, 1974.

A rating decision becomes final if no notice of disagreement 
is filed within one year from the date of mailing of notice 
of the rating decision.  38 U.S.C.A. § 7105 (West 1991).  The 
claims file contains a letter from the veteran appealing the 
RO's June 1974 rating decision.  The veteran's letter is 
dated July 18, 1974; however, the letter is stamped as 
received by the RO on August 27, 1975.  Also stamped as 
received on August 27, 1975, is a letter from the State of 
Alabama Department of Veterans Affairs, indicating that the 
letter from the veteran is enclosed.  The state official 
wrote that the veteran stated that he had submitted his 
letter to VA, but had not received any response to the 
letter.  The state official indicated that he could not find 
any record of the veteran's letter in the veteran's claims 
file.  The records in the veteran's claims file do not 
indicate that the veteran filed a timely notice of 
disagreement with the RO's 1974 rating decision.  Therefore, 
the 1974 decision became a final decision.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  In 1975, when the RO received the veteran's letter 
regarding the 1974 rating decision, the RO wrote to the 
veteran that the one year appeal period for the 1974 decision 
had passed, and that additional evidence would be required to 
reopen his claim for service connection for epilepsy.  In 
November 1978, the veteran submitted copies of his service 
medical records, and requested to reopen his claim for 
service connection for a seizure disorder.  The RO wrote to 
the veteran that the service medical records were duplicates 
of records that were previously considered, and did not 
constitute new and material evidence as required to reopen 
the previously denied claim.  The veteran did not file any 
notice of disagreement with the RO's 1978 refusal to reopen 
the claim, nor did he submit any additional evidence at that 
time.

On August 31, 1994, the RO received a statement from the 
veteran, requesting reopening of his claim for service 
connection for a seizure disorder and headaches.  The RO also 
received several statements from persons who knew the veteran 
before, during, and after his service, relating their 
knowledge of the veteran's health history.  The veteran 
submitted additional evidence related to his claim in May 
1995 and May 1996.  In a February 1997 decision, the Board 
found that the evidence that the veteran had submitted was 
new and material to his claim for service connection for a 
seizure disorder.  The Board reopened the claim, and remanded 
the claim for additional development of relevant evidence.  
In a February 1998 rating decision, the RO granted service 
connection for epilepsy, petit mal, with headaches.  The RO 
established an effective date of August 31, 1994.

Under VA law and regulations, the effective date for a claim 
reopened after final adjudication, if that claim is reopened 
due to the receipt of new and material evidence received 
after final disallowance of the claim, is the date of receipt 
of the new claim, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.400(q)(ii) (1999).

In an April 1998 notice of disagreement, the veteran wrote 
that he disagreed with the effective date for service 
connection for epilepsy that was listed in the February 1998 
rating decision.  In an August 1998 substantive appeal, the 
veteran wrote, "I am requesting service connection for this 
condition retroactive to 1974 based on clear and unmistakable 
error made by [the RO]."  In his January 2000 video 
conference hearing, the veteran indicated that he felt that 
the effective date for service connection for his epilepsy 
should be earlier because he had had a seizure disorder 
continually since service.  He asserted that mistakes had 
been made in his case since service, when his seizures were 
diagnosed, incorrectly, he asserted, as petit mal.

The Board finds that the June 1974 rating decision did become 
final.  Although the veteran indicated in August 1975 that he 
had filed a notice of disagreement within one year of the 
RO's decision, there is no record in the claims file that the 
RO received such a notice within that time.  Since the 1974 
claim was final, and the veteran did not successfully reopen 
the claim in 1978, the 1998 rating decision granting service 
connection was based on the veteran's submission of new and 
material evidence to reopen a finally denied claim.  The RO 
received the veteran's claim, and the first of the evidence 
that led the Board to reopen the previously denied claim, on 
August 31, 1994.  Thus, the Board finds that the effective 
date of August 31, 1994, for the grant of service connection 
is the correct date under the regulations governing effective 
dates for awards of compensation.  The claim for an earlier 
effective date is denied.

The Board notes that the veteran appears to have raised a 
claim of clear and unmistakable error in the RO's June 1974 
rating decision.  As noted in the Introduction to this 
decision, above, the RO has not yet addressed that claim, and 
the Board refers the claim to the RO for appropriate action.


ORDER

Entitlement to an 80 percent disability rating for epilepsy, 
with headaches, is granted, subject to laws and regulations 
controlling the disbursement of monetary benefits.

Entitlement to an effective date earlier than August 31, 
1994, for the grant of service connection for epilepsy, with 
headaches, is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

